DISMISS; and Opinion Filed December 15, 2016.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01432-CV

                        IN RE RONALD KEVIN PERRIOTT, Relator

                 Original Proceeding from the 194th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F84-84710

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                Opinion by Justice Lang-Miers
       Before the Court is relator’s December 6, 2016 petition for writ of mandamus. Relator

was convicted of murder in 1984, this Court affirmed the conviction, and relator is serving a life

sentence. In this original proceeding, relator complains that Dallas County District Clerk Felicia

Pitre refused to provide him with the cost for obtaining a copy of the transcript of a suppression

hearing “A.K.A. Jackson v. Denno Hearing” that relator asserts he needs because he is

“reappealing” his conviction. Relator asks the Court to order the district clerk to (1) declare

relator indigent and provide him with “a loan copy” of the transcript for him to use to prepare his

new appeal, or (2) explain why the clerk will not release the record.

       We do not have mandamus jurisdiction over a district clerk unless the clerk is interfering

with our appellate jurisdiction. TEX. GOV’T CODE § 22.221(a)-(b) (West 2004) (court of appeals

may only issue writ of mandamus against district and county judges or as necessary to enforce

jurisdiction of appellate court); In re Wilkerson, 05-16-00322-CV, 2016 WL 1320815, at *1
(Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (citing In re Simpson, 997 S.W.2d 939, 939

(Tex. App.—Waco 1999, orig. proceeding)). No appeal is pending before the Court and, thus,

the clerk’s actions and inactions are not interfering with the Court’s appellate jurisdiction.

       Accordingly, we dismiss the petition for want of jurisdiction.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE




161432F.P05




                                                 –2–